                   UNITED STATES DISTRICT COURT
            WESTERN DISTRICT OF TENNESSEE
                  EASTERN DIVISION


UNITED STATES OF AMERICA,                 JUDGMENT IN A CIVIL CASE

      Plaintiff,

vs.

CALVIN BAILEY,                            CASE NO: 18-1181-STA-jay
                                          related to criminal case
                                          No.: 1:15-CR-10011
      Defendant.

TENNESSEE CONSOLIDATED
RETIREMENT SYSTEM,

      Garnishee,



DECISION BY COURT. This action came to consideration before the
Court. The issues have been considered and a decision has been
rendered.


IT IS SO ORDERED AND ADJUDGED that in accordance with the
Consent Order of Garnishment of Pension Benefit entered on
April 23, 2019, this case is TERMED.




                                           APPROVED:


s/ S. Thomas Anderson
CHIEF JUDGE UNITED STATES DISTRICT COURT
DATE: 4/30/2019                    THOMAS M. GOULD
                                   Clerk of Court

                                          s/Maurice B. BRYSON
                                   (By)    Deputy Clerk
